IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia,                        :
                                             :
                     v.                      :    No. 801 C.D. 2017
                                             :    Argued: March 14, 2019
Betty Denkins and                            :
Hong S. Ngo                                  :
                                             :
Appeal of: Betty Denkins                     :




BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                             FILED: April 4, 2019


       Betty Denkins (Appellant) appeals from an Order of the Court of Common
Pleas of Philadelphia County (trial court), denying her Motion to Set Aside Sheriff
Sale (Motion to Set Aside). Appellant and her late husband owned real property
located at 5300-14 Woodland Avenue, Philadelphia, (the Property) which was sold
for unpaid taxes at sheriff sale on January 19, 2016. On appeal, Appellant alleges
the Property was not properly posted in accordance with Section 39.2 of the act
commonly known as the Municipal Claims and Tax Liens Act (MCTLA)1 and that

       1
         Act of May 16, 1923, P.L. 207, as amended, 53 P.S. § 7193.2. Section 39.2 was added
by Section 4 of the Act of December 14, 1992, P.L. 859.
equitable circumstances exist that warrant setting aside the sale. Upon review, we
affirm.


I.    Background
      On May 12, 2015, the City of Philadelphia (City) filed a petition for a rule to
show cause (Petition) as to why the Property should not be sold at sheriff’s sale for
unpaid taxes. The trial court subsequently issued a rule to show cause (Rule) why
it should not grant the relief requested. According to an affidavit of service that
was filed, the City served Appellant with the Petition and Rule via first class and
certified mail return receipt requested. An affidavit was also filed indicating the
“[m]ost public part of [the P]roperty” was posted on July 22, 2015, at 11:31 a.m.
(Reproduced Record (R.R.) at 27a.) When no response was received, the trial
court issued a decree authorizing sale of the Property. The Property was sold to
Hong S. Ngo (Purchaser) on January 22, 2016, for $89,000.
      Following the sale, Appellant filed the Motion to Set Aside, asserting the
Property was not posted and that she never had proper notice of the sale.
Purchaser filed a petition to intervene, which was granted. The City and Purchaser
filed responses to the Motion to Set Aside, denying that notice was improper.
After several continuances, a hearing was held on October 25, 2016. At the
hearing, three witnesses testified – Maxie Brown, the process server (Mr. Brown);
Joshua Elliot, the tenant of the Property (Mr. Elliot); and Appellant.
      Mr. Brown testified as follows. He posted the Property on July 22, 2015, at
11:31 a.m. Without looking at the affidavit of service, Mr. Brown thought the
address was 5310 Woodland Avenue. The Property is fenced in with a six- or
seven-foot tall fence with several automobiles on site and a single building toward



                                          2
the back of the lot. There was no address or sign posted; Mr. Brown figured out
the address based upon the addresses of nearby properties, one of which was a
daycare across the street. He also testified that he used GPS. Several men were
standing around when Mr. Brown arrived. He posted the notice by taping it to
what he thought was a glass door towards the middle of the building.               He
considered the door to be the most public part of the property. Upon posting the
notice, a man exited the building and asked what it was. Mr. Brown explained it
was a sheriff notice, and the man advised “he would give it to his father who was
the owner of the building.” (Hr’g Tr. at 10, R.R. at 210a.) Mr. Brown described
the man he spoke to as “a slender fellow, black, maybe five-foot eight.” (Id.) The
man took the notice off the door. Prior to the hearing, Mr. Brown went by the
Property again to familiarize himself with the area.
      Mr. Elliot testified as follows. Mr. Elliot operates an automobile mechanic
garage and inspection station at the Property, which he rents from Appellant. The
Property is fenced in, and the building sits at the back of the lot and has two garage
bays and a blue door to the left that leads to the office. There is a sign with the
name of Mr. Elliot’s garage and address on it. Nearby are other auto mechanic
shops and a daycare. Mr. Elliot received no notices and saw nothing posted on the
Property. Besides Mr. Elliot, Mr. Elliot’s son and another man work at the garage.
Mr. Elliot testified his son is five foot, eight inches tall, with a beard and
dreadlocks.
      Appellant testified as follows. She owned the Property with her husband,
who died in April 2016. Prior to his death, Appellant’s husband handled the taxes.
She received no notices and was hospitalized with a stroke for three to four weeks




                                          3
and in rehabilitation for another two to three weeks. In addition to the testimony,
Appellant introduced five photographs purportedly depicting the Property.2
       Following argument, the trial court took the matter under advisement. On
February 8, 2017, the trial court issued its order denying the Motion to Set Aside.
Appellant sought reconsideration, which was denied. This appeal followed.3


II.    Discussion
       On appeal,4 Appellant argues the City did not strictly comply with the
MCTLA. Specifically, Appellant argues there is insufficient evidence that the
Property was posted. She claims that the testimony of Mr. Brown suggests that he
posted the wrong property. She notes that Mr. Brown testified he posted the
property at 5310 Woodland Avenue, not 5300-14. She also notes that Mr. Brown
testified that he posted the notice on a glass door, saw no sign, and the building
was next to a daycare whereas Mr. Elliot testified there is a blue door, a sign with
the address listed, and auto shops to the left, right, and across from his garage. In
order to determine the Property was posted, Appellant claims the Court would have
“to pile inferences upon inferences,” which is contrary to the law. (Appellant’s




       2
          The original record only contains one photograph. However, the hearing transcript
reflects that five photographs were introduced and admitted. (Hr’g Tr. at 52, R.R. at 220a.)
Appellant included all of the photographs as part of the Reproduced Record. (R.R. at 287a-91a.)
The parties agree the photos should be part of the record.
        3
          Appellant originally appealed to the Superior Court, which transferred this matter to this
Court.
        4
          Our review is limited to determining whether the trial court abused its discretion,
rendered a decision unsupported by substantial evidence, or erred as a matter of law. City of
Philadelphia v. Robinson, 123 A.3d 791, 794 n.2 (Pa. Cmwlth. 2015).



                                                 4
Brief at 14.) In addition, Appellant argues there are equitable grounds to set aside
the sheriff sale, as she was in poor health.5
       The City responds that the trial court acted within its discretion when it
credited Mr. Brown’s testimony. It argues Appellant did not preserve the issue
related to whether her health provided equitable grounds to set the sheriff sale
aside. Purchaser likewise argues that notice was sufficient under the MCTLA,
noting that Mr. Brown’s testimony is consistent with his affidavit and is not
necessarily in conflict with Mr. Elliot’s testimony.
       “The purpose of sheriff’s sales under the [MCTLA] . . . is not to strip the
owner of his or her property but to collect municipal claims.” City of Philadelphia
v. Manu, 76 A.3d 601, 606 (Pa. Cmwlth. 2013). To ensure property owners are not
stripped of their rights, Section 39.2(a)(1) of the MCTLA requires cities of the first
class, such as the City, to serve notice on the owner “[b]y posting a true and correct
copy of the petition and rule on the most public part of the property.” 53 P.S.
§ 7193.2(a)(1). It is well settled that the taxing authority must strictly comply with
the service requirements. U.S. Nat’l Bank Ass’n v. United Hands Cmty. Land Tr.,
129 A.3d 627, 633 (Pa. Cmwlth. 2015). In addition, it is the City’s burden to show
strict compliance. Id. Further, “a trial court must make ‘an independent inquiry’

       5
         Appellant also suggests that the City did not comply with the MCTLA’s requirement of
service by mail. Although she mentions this in a footnote in her brief, the remainder of her brief
focuses on the adequacy of posting. While Appellant asserts in her Motion to Set Aside that the
Property was never posted and that “she never had proper notice of the scheduled sale,” she cites
to Section 39.2(a)(1) of the MCTLA, which deals with posting, not Section 39.2(a)(2), which
deals with service by mail. (Motion to Set Aside ¶ 6, R.R. at 53a.) Further, at the hearing,
counsel for the City stated that “the only contested issue here is posting,” to which Appellant did
not object. (Hr’g Tr. at 56, R.R. at 221a.) Accordingly, to the extent Appellant is now asserting
notice by mail was defective, this issue is waived. Rule 302(a) of the Pennsylvania Rules of
Appellate Procedure, Pa.R.A.P. 302(a); In the Estate of Marra v. Tax Claim Bureau of
Lackawanna Cty., 95 A.3d 951, 956 (Pa. Cmwlth. 2014).



                                                5
to confirm that notice and service were effectuated in accordance with the
MCTLA.” Id. (quoting Manu, 76 A.3d at 605).
       Here, following a hearing,6 the trial court found the Property was properly
posted. In doing so, the trial court found “credible the testimony of the process
server [Mr. Brown] that he appropriately posted the most public part of the
Property.” (Rule 1925(a) Opinion (Op.) at 1.) In its Rule 1925(a) opinion, the trial
court further explained that although Mr. Brown’s testimony conflicted with Mr.
Elliot’s testimony at times, their testimony was consistent in several important
regards, even though the witnesses were sequestered during the other’s testimony.
       Appellant argues the evidence here is insufficient under the case law to
support a finding that the Property was posted on its most public part. In support,
she cites this Court’s decision in U.S. National Bank. In that case, one of the
issues before the Court was the adequacy of the evidence of posting. The affidavit
stated the date and time of posting but not where on the property the notice was
posted. 129 A.3d at 633-34. The person who posted the property testified that he
did “not exactly” recall where he posted the property. Id. at 634. On cross-
examination, he further testified that he “can’t say specifically” where he posted
the property and that he “couldn’t tell you the specifics.” Id. Accordingly, we
held there was no evidence to establish that the property was posted on its most
public part. Id. at 635.
       In contrast, here, Mr. Brown had specific recollection of posting the
Property. He recalled walking by several men standing around, walking up to the


       6
          Although it was the City, not Appellant, that bore the burden, U.S. National Bank, 129
A.3d at 633, the City did not present any evidence. Instead, Appellant called Mr. Brown to
testify as to the posting.



                                               6
door, and posting it. (Hr’g Tr. at 9-10, R.R. at 210a.) Mr. Brown also recalled
speaking with a man who came out of the building and asked what the notice was
about before telling Mr. Brown that he would give it to his father. (Hr’g Tr. at 10,
R.R. at 210a.)
       Appellant argues the trial court abused its discretion in finding the Property
was properly posted.            This argument appears to hinge on the perceived
inconsistencies between Mr. Brown’s testimony and Mr. Elliot’s testimony.
Appellant focuses on the fact that Mr. Brown testified there was no address or sign
on the Property and there was a glass door, which was located towards the center
of the building, whereas Mr. Elliot testified that there is a sign with the address
listed on the Property and the door is blue metal, which is located towards the left
of the building. Appellant also points out that Mr. Brown testified he posted 5310
Woodland Avenue, not 5300-14 Woodland Avenue, and Mr. Elliot denied ever
seeing any notice posted.
       However, the trial court focused on the consistency between the witnesses’
testimony, especially considering they were sequestered during each other’s
testimony, and credited Mr. Brown’s testimony. 7 (Rule 1925(a) Op. at 5.) As the
trial court noted, Mr. Brown’s description of the Property was confirmed by Mr.
Elliot. (Id.) Both Mr. Brown and Mr. Elliot testified there is a single building
located at the back of the lot, which is fenced in by a six- to seven-foot tall fence.

       7
          The trial court appears to inadvertently confuse Mr. Brown’s and Mr. Elliot’s names in
its summary near the end of its opinion. The trial court states it “found that Mr. Brown’s
testimony did not necessarily contradict Mr. Elliot. It is entirely possible that Mr. Elliot properly
posted the Property and it was removed before Mr. Brown saw it. The [trial c]ourt did not abuse
its discretion in believing Mr. Elliot’s testimony, which was largely supported by Mr. Brown’s
testimony.” (Rule 1925(a) Op. at 6.) It is apparent that the trial court meant to use Mr. Brown’s
name when it named Mr. Elliot and vice versa.



                                                 7
In addition, Mr. Elliot’s description of his son who worked at the garage matched
the description of the man with whom Mr. Brown claimed to have spoken and Mr.
Elliot testified that he was at the Property with his son on July 22, 2015. Although
Mr. Brown testified the man told him he would give the notice to his father who
owned the Property, this is not entirely inconsistent with Mr. Elliot’s testimony.
While Mr. Elliot did not own the Property, he did own the mechanic shop that
operated there. As for the discrepancy in the address, the record reveals Mr.
Brown was going from memory. When asked if he “remember[ed] the address of
th[e] property that [he] posted,” Mr. Brown responded: “I think it was on the
service; I believe it was 5310 Woodland Avenue.” (Hr’g Tr. at 11, R.R. at 210a.)
In context, it is clear that Mr. Brown knew the address was listed on his affidavit
and sought to rely upon it, but without it to refresh his recollection, he stated he
“believed it was 5310 Woodland Avenue.” (Id.) Importantly, he subsequently
asked to look at his affidavit. (Id.)
      In finding Mr. Brown credible, the trial court, which had the opportunity to
personally observe and hear the witnesses, also noted that Mr. Brown testified that
he “was able to identify [the Property] because he knew the lot ran from 5300 to
5314 Woodland Avenue and he identified the addresses of the buildings next to the
Property.” (Rule 1925(a) Op. at 5.) In addition, the trial court found Mr. Brown’s
experience important.     (Id.)   Finally, it found Mr. Brown’s and Mr. Elliot’s
testimony “did not necessarily contradict,” noting that the Property could have
been posted and the notice removed before Mr. Elliot saw it. (Id. at 6.) We note
Mr. Brown testified the man he spoke with removed the notice from the door.
(Hr’g Tr. at 22, R.R. at 213a.)




                                         8
      The trial court served as factfinder and, as such, was responsible for
weighing the evidence and making credibility determinations.           Warwick Twp.
Water & Sewer Auth. v. Warwick Realty Co., L.P., 176 A.3d 387, 394 (Pa.
Cmwlth. 2017). Accordingly, we are “not permitted to reexamine the weight and
credibility determinations or substitute our judgment for that of the factfinder.” Id.
(internal quotation marks and citation omitted). Here, there is substantial evidence
to support the trial court’s findings. Moreover, we cannot conclude that the trial
court abused its discretion in crediting Mr. Brown’s testimony. The trial court also
did not err in finding that Mr. Brown’s credited testimony, coupled with the
affidavit, established that the Property was properly posted.
      Appellant next argues that equitable grounds exist to set aside the sheriff
sale. The City argues Appellant did not raise this in her Motion to Set Aside, and
as a result, the issue is waived. We agree. Rule 302(a) of the Pennsylvania Rules
of Appellate Procedure provides that issues not raised in the trial court are waived
on appeal.    Pa.R.A.P. 302(a).     Our Supreme Court previously explained the
importance of issue preservation:

      By requiring that an issue be considered waived if raised for the first
      time on appeal, our courts ensure that the trial court that initially hears
      a dispute has had an opportunity to consider the issue. Lincoln
      Phila[.] Realty Assoc. v. Bd. o[f] Revision of Taxes of Phila[.], . . .
      758 A.2d 1178, 1186 ([Pa.] 2000). This jurisprudential mandate is
      also grounded upon the principle that a trial court, like an
      administrative agency, must be given the opportunity to correct its
      errors as early as possible. Wing v. . . . Unemployment Comp. Bd. of
      Review, . . . 436 A.2d 179, 181 ([Pa.] 1981). Related thereto, we have
      explained in detail the importance of this preservation requirement as
      it advances the orderly and efficient use of our judicial resources. See
      generally Dilliplaine v. Lehigh Valley Tr[.] Co., . . . 322 A.2d 114,
      116–17 ([Pa.] 1974). Finally, concepts of fairness and expense to the
      parties are implicated as well. Id.



                                          9
In re F.C. III, 2 A.3d 1201, 1211-12 (Pa. 2010).
       Because Appellant did not raise any equitable grounds for setting aside the
sheriff sale to the trial court, she is precluded from raising them on appeal.8


III.   Conclusion
       Because the credited evidence establishes that the Property was properly
posted, the trial court did not err or abuse its discretion in refusing to set aside the
sheriff sale. Further, because Appellant did not assert equitable grounds for setting
aside the sheriff sale before the trial court, she cannot do so now for the first time
on appeal. Accordingly, we affirm the trial court’s Order.



                                             _____________________________________
                                             RENÉE COHN JUBELIRER, Judge




       8
         Even if the issue was not waived, Appellant would not be entitled to equitable relief.
She suggests her health rendered her incapable of overseeing her affairs. Appellant did testify as
to having suffered a stroke and being hospitalized for three to four weeks, followed by a stay in
rehab for another two or three weeks. However, Appellant did not testify as to when this
occurred. Moreover, she testified that her husband oversaw the handling of the Property. He
died in April 2016, but the City’s Petition was filed in May 2015 and the sheriff sale occurred in
January 2016, which was before his death.



                                               10
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


City of Philadelphia,                :
                                     :
                     v.              :   No. 801 C.D. 2017
                                     :
Betty Denkins and,                   :
Hong S. Ngo                          :
                                     :
Appeal of: Betty Denkins             :

                                ORDER


      NOW, April 4, 2019, the Order of Court of Common Pleas of Philadelphia
County, in the above-captioned matter, is AFFIRMED.



                                   _____________________________________
                                   RENÉE COHN JUBELIRER, Judge